Citation Nr: 1435839	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  12-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned in an August 2013 Travel Board hearing.  A copy of the transcript has been associated with the file.

In December 2013, the Board remanded the Veteran's claims for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current lumbar spine disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  

2.  The preponderance of the evidence is against finding that the Veteran has a current bilateral knee disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A bilateral knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in December 2013 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim for entitlement to service connection for a lumbar spine disability for a VA examination with an opinion regarding the nature and etiology of any diagnosed lumbar spine disability.  The Board also indicated that if the claim for the lumbar spine disability was granted, the RO should address the Veteran's claim for entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability, as it was intertwined with the claim of entitlement to service connection for a lumbar spine disability.  After obtaining the VA examination and opinion, the RO then readjudicated the Veteran's claims in a May 2014 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in March 2010.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  This letter also notified the Veteran of the evidence needed to substantiate the claims for secondary service connection.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Post-service treatment records and lay statements have been associated with the record. 

Initially, the Board notes that the Veteran's service treatment records (STRs) are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

As discussed above, pursuant to the Board's December 2013 remand, a VA examination was obtained in April 2014.  The VA examination included an opinion which discussed the etiology of the Veteran's lumbar spine disability.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

IV.  Lumbar Spine Disability

The Veteran is seeking service connection for a lumbar spine disability.  He essentially contends that while he was in basic training, he injured a testicle by being struck in a boxing match.  He said that at the time of the boxing match, he had pneumonia and was hospitalized.  He reported that because of his pneumonia, the physician gave him a "back block" for the pain (instead of anesthesia) while the testicle problem was corrected.  He related that the physician informed him that due to the "back block," he likely would have a weak back for the rest of his life.  The Veteran reported that after waking up in the hospital following the "back block," he stood up and fell down on the floor.

As noted above, the Veteran's STRs are not available, as they were destroyed in the St. Louis fire.  As the Veteran's STRs are missing, the only evidence describing his treatment in service are the Veteran's statements that he provided during the Board hearing, his statements included in his claims file, and a buddy statement from his brother. 

A magnetic resonance imaging (MRI) dated in March 1988 showed disc dessication at L4-l5 and L5-S1 with bulging annulus at L4-L5 and central disc protrusion at L5-S1.

In a private medical report dated in January 1999, Dr. K. noted that the Veteran suffered a motor vehicle accident in November 1985.  He was evaluated and treated with physical therapy and a chiropractor.  Although lumbar x-ray results were not mentioned in this evaluation, Dr. K. noted that the Veteran was injured at work in February 1988.  Dr. K. noted that at that time, the Veteran was already running several miles a day, and had almost a full recovery from the injuries resulting from the car accident in November 1985.  There was no mention of any pre-existing lumbar condition prior to the November 1985 motor vehicle accident.

Private treatment records also showed that the Veteran suffered an industrial accident in February 1988.  Following this work-related incident, he suffered severe low back pain with shooting pain down his legs.  He was sent for an MRI study of the lumbar spine that documented a herniated disc at the L5-S1 area.  The report noted that the Veteran's lumbar injury was a permanent injury.  There was no mention of any pre-existing lumbar condition prior to the November 1985 motor vehicle accident.

Private treatment records dated in September 1990 also discussed the Veteran's February 1988 work-related accident.  It was noted that the Veteran fell through the floor of a locomotive and suffered a lumbar injury.  These records also noted left testicle surgery in 1978, but did not reveal any complications with this procedure or any pre-existing lumbar condition.

In a VA examination dated in November 1990, the Veteran reported that he has had back problems since 1978, after he came out of service.  He reported that he had strained, fallen, and injured his back before 1988 and also again in 1988.  The Veteran reported that an MRI revealed disc disease at L4-5 and L5-S1 with bulging around L4-5 and central disc protrusion at L5-S1.  He reported continuous low back pain, radiating down both legs.  X-ray imaging revealed minimal lumbar spondylosis.

X-ray imaging dated in November 1990 revealed degenerative joint disease of the lumbar spine.

X-ray imaging dated in September 2011 documented a partial compression fracture of the L5 vertebrae, which was not present at the time of the Veteran's original motor vehicle accident or industrial accident.

In a statement dated in August 2013, the Veteran's brother attested that his mother told him that the Veteran was in the hospital while in service due to pneumonia.  The Veteran's brother indicated that his mother also told him that the Veteran had surgery while in the hospital.  He indicated that as far as he can remember, the Veteran has been treated for lower back problems.

Pursuant to the Board's December 2013 remand, the Veteran was afforded a VA examination in April 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported a history of lumbar pain following surgery from a spinal block during his military service.  He reported that following the surgery, when he tried to walk, he fell to the floor because his feet were numb.  He indicated that he developed lumbar pain at this time and has continued to have lumbar pain.  The Veteran described his post-service history, which included multiple motor vehical accidents with lumbar injuries.  He was treated for his lumbar spine following all four accidents.  The Veteran also described a work-related injury in February 1988, in which he injured his lumbar spine after picking up a heavy metal object.  He indicated that he has not worked since this incident.

After a review of the Veteran's claims file and examination of the Veteran, the VA examiner found that the Veteran's current lumbar disability was not caused by or otherwise related to his service, to include as a result of an in-service "back block" or pain shot for testicle surgery.  The examiner explained that a detailed review of the entire claims file did not support any relationship between the Veteran's current lumbar spine disability and his military service.  Although the Veteran's service treatment records were not available for review, the examiner acknowledged the Veteran's contentions regarding his lumbar spine injury in service.  The examiner noted that even with consideration of an in-service "back block"/spinal anesthesia, there was still no documentation to support a relationship between the Veteran's lumbar spine condition and his military service.  The examiner indicated that the Veteran's original injury to his lumbar spine was in November 1985 following a motor vehicle accident.  The examiner noted that the Veteran was treated for this condition, and was noted to have an almost full recovery as he was running several miles per day.  The examiner indicated that none of the medical evidence mentioned a lumbar condition prior to the November 1985 motor vehicle accident.  The examiner further noted that the Veteran's degenerative disc disease of the lumbar spine was first diagnosed following his industrial accident in February 1988.  She indicated that following this injury, the Veteran never returned to work.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a lumbar spine disability is not warranted.

The Veteran has been diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current lumbar spine disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions and the lay assertions of the Veteran's brother.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible to the extent that they show that the Veteran experienced back pain following an injection to the lumbar spine for surgery of his left testicle.  However, while the Veteran is competent to report symptoms such as lumbar spine pain, the diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his lumbar spine disability, diagnosed as degenerative arthritis of the spine and intervertebral disc syndrome, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of degenerative arthritis of the spine and intervertebral disc syndrome requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his lumbar spine disability.  While competent to report lumbar spine pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's lumbar spine disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

As to the statement of the Veteran's brother, the Board finds that this statement corroborates the Veteran's account of the incident.  However, his brother merely related that his mother had told him the Veteran was in the hospital during service, and as far as he can remember, the Veteran has been treated for lower back problems.  

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current lumbar spine disability and the Veteran's active duty service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  

The Board finds that the April 2014 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's lumbar spine disability.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner found that the Veteran's current lumbar disability was not caused by or otherwise related to his service, to include as a result of an in-service "back block" or pain shot for testicle surgery.  In formulating her opinion, the examiner explained that a detailed review of the entire claims file did not support any relationship between the Veteran's current lumbar spine disability and his military service.  Although the Veteran's service treatment records were not available for review, the examiner acknowledged the Veteran's contentions regarding his lumbar spine injury in service.  The examiner noted that even with consideration of an in-service "back block"/spinal anesthesia, there was still no documentation to support a relationship between the Veteran's lumbar spine condition and his military service.  The examiner indicated that the Veteran's original injury to his lumbar spine was in November 1985 following a motor vehicle accident.  The examiner noted that the Veteran was treated for this condition, and was noted to have an almost full recovery as he was running several miles per day.  The examiner indicated that none of the medical evidence mentioned a lumbar condition prior to the November 1985 motor vehicle accident.  The examiner further noted that the Veteran's degenerative disc disease of the lumbar spine was first diagnosed following his industrial accident in February 1988.  She indicated that following this injury, the Veteran never returned to work.

The Board finds that the examiner's opinion adequately explains why the Veteran's current lumbar spine disability is most likely due to his multiple post-service motor vehicle accidents and the February 1988 industrial accident, rather than his in-service injury.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran or his brother regarding the onset and etiology of the Veteran's lumbar spine disability.  As discussed, the etiology of the Veteran's lumbar spine disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's lumbar spine disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The April 2014 VA opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's lumbar spine disability, as well as consideration of all relevant lay and medical evidence of record.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service treatment and what he was told at that time, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the VA medical opinion.  Given that the most probative opinion is against a finding of a relationship between a lumbar spine disability and service, the Board finds that service connection is not warranted.  

In sum, the weight of the evidence shows that the Veteran's lumbar spine disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a lumbar spine disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  




V.  Bilateral Knee Disability

The Veteran is seeking service connection for a bilateral knee disability, diagnosed as degenerative joint disease.  He contends that his bilateral knee disability is secondary to his nonservice-connected lumbar spine disability.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability.

As an initial matter, the Board notes that the Veteran claimed that his bilateral knee disability is secondary to his lumbar spine disability.  However, service connection for a lumbar spine disability has not been granted.  As the Veteran is not in receipt of service connection for a lumbar spine disability, service connection for a bilateral knee disability may not be granted as secondary to a lumbar spine disability because a lumbar spine disability is not a service-connected disability.  Where the claimed primary disability is not service-connected, secondary service connection cannot be granted.  38 C.F.R. § 3.310 (2013).

With regard to direct service connection, there is no evidence (nor has the Veteran alleged) that the Veteran's current bilateral knee disability is directly related to his military service.  38 C.F.R. § 3.303.

Furthermore, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  Specifically, the earliest radiographic evidence of arthritis of the knees was in January 1994, approximately 37 years after the Veteran's discharge from military service.  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claims for a bilateral knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a bilateral knee disability, to include as secondary to the lumbar spine disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


